Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

Response to Arguments
Applicant's argument filed 1/11/2022 regarding the objection to the specification has been fully considered but they are not persuasive.  The use of terminology “a reference characteristic” is not found in the disclosure.  Claims 1, 20 and 33 still include this phrase.  The objection is maintained.
In view of the amendment to claim 5, the claim objection is withdrawn.
Applicant's arguments regarding the 35 USC 112(a) rejection of claim 7 has been fully considered but is not persuasive.  
The applicant argues on pages 12-13 of remarks that claim 7 is supported by the specification.  The Examiner respectfully disagrees.  Claim 7 was rejected for failing to provide written description for the claimed limitation “... wherein receiving includes receiving input of the information corresponding to a print media type determined by the user.”  The applicant points to S108 of Figure 5 as well as the screen of Figure 9.  Neither of these figures are indicative of the user inputting any information.  The user is merely selecting one of the available options as presented to the user – i.e. a type choice selection from a presented list as shown in the display options of Figure 9.  The user is not inputting any “information” corresponding to the media.  The selection is at most an affirmation of one of the determination results.  The above claim limitation language is not found to be described in the disclosure as filed.  The 35 USC 112(a) is maintained.
In view of the amendment dated 1/11/2022, the 35 USC 112(a) rejection of claim 8 is withdrawn.
In view of the cancellation of claims 28 and 29, the 35 USC 112(b) rejection is withdrawn.
In view of the amendment to claim 27, the 35 USC 112(b) rejection is withdrawn.
Applicant's arguments regarding the 35 USC 112(b) rejection of claims 1-5, 7-27 and 29-33 has been fully considered but is not persuasive.  The applicant has merely traversed the rejection but has provided no grounds or arguments regarding the rejection merits.  Independent claims 1, 20 and 33 each recites “a reference characteristic.”  However, there is no mention of such a characteristic in the disclosure.  The applicant does not provide a citation or passage within the disclosure that is explicitly representative of “a reference characteristic.” Therefore, the 35 USC 112(b) rejection is maintained.
The 35 USC 112(b) rejection of claim 9 is not discussed by the applicant.  Although claim 9 have been amended, the ambiguity when considered in view of claim 7 from which it depends still exists.  Therefore, the 35 USC 112(b) rejection of claim 9 is maintained.
Regarding the 35 USC 103 rejection of claims 1-5, 7, 9-19 and 30-33: the applicant argues beginning on page 14 and through page 18 of remarks that Abe in view of Hwang that there is no notification of multiple candidates for print media types.  The applicant also asserts that “Abe goes directly from auto selecting the one print media type to using the one print media type in the execution of the print job without consultation input from the user.” The Examiner respectfully disagrees.  
Abe discloses [as cited] where the user is notified of print settings [¶0046].  Abe also discloses “... the paper type detection check box 709 is checked, and a state in which the profile automatic optimization check box 710 is not checked is fixed (gray-out), and this state is maintained until the paper type selection section 708 selects other than "auto", ¶0078.  Abe further discloses “...  By selecting the paper type detection function and the profile automatic optimization function shown in FIG. 5, it is possible to automate the print profile, the print quality, the paper feed method, the color adjustment, and the like related to the type of paper in the print setting ... it is possible to easily confirm what kind of determination is made by the printer 601 or the printer driver 610 and to easily confirm on the print setting dialog 701 whether or not the setting has been made, so that communication with the user is achieved. As a result, it is possible to realize a printing system capable of performing a preferable image formation, with which an erroneous printing is reduced while giving priority to a user's intention, ¶0104-0105.  Abe clearly discloses that communication with the user regarding the determined media type.  As stated by the Examiner, while Abe appeared to suggest input regarding a print media type, Abe did not disclose such details.  
Hwang however as cited, discloses detecting the different media types and communicates these to the user for selection “... the media type mechanism 516 may be a detection mechanism, which detects the type of media inserted into the printing device 504. In this way, the media type mechanism 516 in this alternative embodiment also determines the media type of the media inserted into the printing device 504. The user may then be able to select a desired media type from the different types of media inserted into the printing device, on which to print a given print job. In one embodiment, the media type mechanism 516 detects the type of media inserted into the printing device 504 based on the current type of media tray (regular paper, photo paper, and so on) that is inserted into the printing device 504. The media type mechanism 516 again communicates the media type selected”, ¶0046.  Hwang further discloses in the preceding paragraph “... media type mechanism 516 may also be an input mechanism, such as one or more buttons or controls, along with an associated display or indicator lights. Where the media type mechanism 516 is an input mechanism and is present, it permits a user to select the media type on which a print job is to be printed. That is, it can be said that the mechanism 516 determines the media type of the media inserted into the printing device 504”, ¶0045.  Thus, Hwang does explicitly disclose a display, a plurality of different media types from which the user selects from.  
The invention of Abe is improved by the teachings of Hwang by allowing the user to maintain greater control of the printing process through the ability of the user to be made aware of the various media present in the printing system as taught.  Therefore, the applicant’s arguments are not persuasive with regards to Abe and Hwang.
In response to applicant's argument on page 16 of remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Displaying multiple candidates when “AUTO” is selected; User inputs the print medium type when “AUTO” is selected) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 20 is similarly discussed as claim 1 above.
Dependent claim 2-5, 7, 9, 9-19 and 30-33 are not specifically discussed by the applicant and are therefore, not further discussed by the Examiner.
Claim 34 has not been previously examined and is not discussed further.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Foreign reference #1, which corresponds to US PgPub 20120206745, is a general background reference covering print media detection and presentation of a determined media to the user.
Foreign reference #2, which corresponds to US PgPub 20050030334, is a general background reference covering print media detection to identify a mismatch between media present in the system and media set by the print data.
Foreign reference #3 is a general background reference covering print media detection to then change printing conditions according to the detected media type.
Foreign reference #4, which corresponds to US PgPub 20180253049, was cited with regards to claim 5 in the Final Office Action dated 8/10/2021.
Foreign reference #5, which corresponds to US PgPub 20150222775, is a general background reference covering maintaining history of media usage for determining an operational state of the printer’s components.
Foreign reference #6 is a general background reference covering print media detection.
Foreign reference #7 is a general background reference covering print media detection to then change printing conditions according to the detected media type.
Foreign reference #8 is a general background reference covering identifying a printed job to direct the user to a proper recovery of the job in the output tray.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
claims 1, 5, 20, 27 and 33 recite “a memorizing unit.”
claims 1, 20 and 33 each recite “a reference characteristic.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7, 9 and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “... causing the notification device to provide notification of a print media type having the usage history information with a priority higher than a print media type not having the usage history information among the multiple candidates for print media types.” There appears to be no disclosure whereby the notification includes media both having a usage history and media not having usage history when considered in view of the independent claim to which claim 2 is dependent.
Claim 21 is similarly rejected as claim 2 above.
Claim 7 recites “...receiving includes receiving from the user input of the information corresponding to the print media type to be used in in the printing apparatus.”  There appears to be no disclosure of receiving input of information corresponding to a print media type.  
Claim 9 recites “... in a case where a print media type has a characteristic closest to the acquired characteristic indicated in the measurement result among print media types on which the one or more processors obtained a characteristic value as a reference value and is ranked highest in order in the usage history information, determining includes determining, in a case where the print media type is not determined by the user, that the closest characteristic print media type is set as the print media type to be used in the printing apparatus.”  There appears to be no disclosed embodiment whereby a media determination is made based on the two metrics whereby the acquired characteristic is the closest to that of a print media type and where it also is ranked highest in order of usage history.  
Claims 20 and 27 are similarly rejected as claim 7 above.  Dependent claims 21-26 are rejected for failing to remedy the condition of claim 20 from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-27 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... acquiring, as a measurement result, a characteristic of a print medium measured by a sensor and to be used in a printing apparatus, obtaining information on a reference characteristic of each of a plurality of print media types.” It is indefinite and unclear where the reference characteristic is being obtained from as only a measurement characteristic has been acquired.  What is a reference characteristic?  Who is providing this information?  Where does it come from?  Is it manually entered or is it prepositioned?  For purposes of examination, the Examiner interprets that the claimed reference characteristic is a characteristic obtained from a memory [i.e. EEPROM] as supported in the disclosure at S102 in Figure 5.  
Claims 20, 27 and 33 are similarly rejected as claim 1 above.  Dependent claims 2-19, 21-26, 30-32 and 34 are rejected for failing to remedy the condition of their respective independent claim.
Claim 1 recites “... causing, in a case where usage history information indicates at least one print media type used in the printing apparatus, a notification device to provide notification, to a user, of information indicating the determined multiple candidates ... receiving, after the notification device provides the notification.” It is indefinite as to the intended operations because the limitations can be interpreted in multiple ways.  The causing case requires at least one print media type having a history yet the notification operation is requiring multiple candidates be notified to the user.  If there is only 1 media with a history, will no notification be made?  Further, the notification operation appears to say that if at least 1 candidate has a usage history, the determined multiple candidates are presented to the user.  However, according to the disclosure, paragraph 0043 at S108, only those media that have a history information are displayed to the user.  How is the receiving operation to be performed if there is only 1 candidate with a history or where none of the determined multiple candidates have a history?  Does the claim operation just stop after the determining operation when no history is found?  What indication would the user have of what to do next?  For purposes of examination, the Examiner interprets the claim to include historic usage when providing a list of media from which the user can made a selection from.
Independent claims 20, 27 and 33 are rejected similarly to claim 1 above.  Dependent claims 2-5, 7-19, 21-26, 28-32 and 34 are rejected for failing to remedy the deficiency of their respective independent claim.
Claim 2 recites “... causing the notification device to provide notification of a print media type having the usage history information with a priority higher than a print media type not having the usage history information among the multiple candidates for print media types.” According to the disclosure, paragraph 0043 at S108, only those media that have a history information are displayed to the user.  How would this higher priority be determined when a media type that has no history isn’t considered to be displayed to the user? For purposes of examination, the Examiner considers a notification to be made in view of a priority of usage.
Claim 21 is similarly rejected as claim 2 above.
Claims 2-4, 8, 9, 16, 17, 30 and 32 recites “a print media type.”  This limitation has been instantiated in claim 1, last line.  It is indefinite whether the applicant is intending a different print media type to be referred to or the print media type already instantiated.  For purposes of examination, the Examiner considers the limitation to mean “the print media type.” 
Claim 7 recites “...receiving includes receiving from the user input of the information corresponding to the print media type to be used in in the printing apparatus.”  It is indefinite as to what this limitation is intended to represent.  There appears to be no disclosure of receiving input of information corresponding to a print media type determined by the user.  At most, the CPU updates the history once the user selects a media type.  What information is input?  Where is that information entered?  How is that information entered?  How does it affect the system’s operation?  Claim 9 is rejected for failing to remedy the deficiency of claim 7.  For purposes of examination, the Examiner interprets claim 7 to mean that the user makes an affirmation selection of a detected media.
Claims 20 and 27 are similarly rejected as claim 7 above.  Dependent claims 21-26 are rejected for failing to remedy the deficiency of claim 20.  
Claim 9 recites “... in a case where a print media type has a characteristic closest to the acquired characteristic indicated in the measurement result among print media types on which the one or more processors obtained a characteristic value as a reference value and is ranked highest in order in the usage history information, determining includes determining, in a case where the print media type is not determined by the user, that the closest characteristic print media type is set as the print media type to be used in the printing apparatus.” It is indefinite and unclear what is the feature by which the determination is being based on.  By what metric is the media being categorized such that it has both a closest acquired characteristic and highest rank in usage history?  What is the purpose of the usage history limitation since it is not subsequently used in the determination of the selected media?  For purposes of examination, the Examiner interprets the claim to mean that in a mode whereby the user is not making a selection [determination not made by the user], then a media with the closest acquired characteristic is selected without any further consideration of the history.
Claim 9 recites “... determining includes determining, in a case where the print media type is not determined by the user, that the closest characteristic print media type is set as the print media type.” Claim 9 depends from claim 7 which includes the limitation that the print media type is determined by the user.   How is claim 9 to function when it requires that the media determination is made without user input?  It appears that claim 9 is addressing a separate mode of function – i.e. “automatic determination mode” to which claim 7 is not focused on and as such does not follow [see specification ¶0075].  For purposes of examination, the Examiner interprets the claim on its own in view of claim 1 from which it ultimately depends.
Claim 14 recites the limitation "the acquired measurement result."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-18, 20-24, 26, 27, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (EP 2487893) in view of Abe et al. (JP Pub 2005-070877).
Regarding claim 1: Shibuya discloses an information processing apparatus comprising: 
	one or more memory devices that store a set of instructions; and one or more processors to execute the set of instructions to perform operations [image processing program to be executed by the CPU of the control PC has a module configuration including the processing functions illustrated in the functional block diagram of Fig. 3] including: 
acquiring, as a measurement result, a characteristic of a print medium measured by a sensor and to be used in a printing apparatus [at Step S201, a spectral reflectance of a user's paper sheet which is used as an image formation medium and whose color reproduction characteristics are unknown is acquired from a spectral colorimetric device (e.g., the spectral colorimetric device 97a) corresponding to a paper feed stacker (e.g., the paper feed stacker 94a) selected in the image forming apparatus 42], 
obtaining information on a reference characteristic of each of a plurality of print media types from a memorizing unit, wherein the reference characteristic includes characteristic values of various print media types in the memorizing unit [At Step S203, registered papers whose color reproduction characteristics are similar to these of the user's paper sheet are extracted, from among the registered papers registered in the entries of the paper registration list 35], 
determining, in a case where there are multiple candidates for print media types, multiple candidates for print media types based on the acquired measurement, result and the obtained information on the reference characteristic [Registered papers having the score values in which the difference evaluation value di to the score values of the user's paper sheet is the threshold θd or less are extracted by up to the maximum N pieces in ascending order of the difference evaluation values di], 
causing, in a case where usage history information indicates at least one print media type used in the printing apparatus, a notification device to provide notification, to a user, of information indicating the determined multiple candidates for print media types [At Step S204, it is determined whether at least one registered paper has been extracted at Step S203], and 
receiving, after the notification device provides the notification of the information indicating the determined multiple candidates for print media types and in a case where one print media type is selected from the notified multiple candidates for print media types [via the user interface pull down menu 21], input of information corresponding to the one print media type selected from the notified multiple candidates and determined to be a print media type to be used in the printing apparatus [When at least one registered paper has been extracted (Yes at Step S204), the display of the pull-down menu 21 for selection of a paper profile and the selection values are set to a registered paper [interpreted as a selection being made since image processing values are modified here] whose difference evaluation value di is the minimum value (if there is a plurality of registered papers whose difference evaluation value di is the minimum value, p0097].  
Shibuya does not disclose a case where usage history information indicates at least one print media type used in the printing apparatus.
Abe discloses in a related system from the same field of endeavor [p0018 & p0238] in a case where usage history information indicates at least one print media type used in the printing apparatus, a notification device to provide notification, to a user [A setting information notification unit 617 notifies a user of a print setting. As the notification method, a display device such as a monitor or the like or a voice notification can be considered  ... in the data processing apparatus capable of communicating with the printing apparatus including the detection unit capable of discriminating the type of the sheet, the user manages the sheet selection history when the user selects the sheet type and sets the print mode, and the user performs the print of the sheet type with a high selection frequency, p0018, p0198 & p0238].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support in a case where usage history information indicates at least one print media type used in the printing apparatus, a notification device to provide notification, to a user disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job.

Regarding claim 2: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, wherein causing includes causing the notification device to provide notification of a print media type having the usage history information with a priority higher than a print media type not having the usage history information among the multiple candidates for print media types [Registered papers having the score values in which the difference evaluation value di to the score values of the user's paper sheet is the threshold θd or less are extracted by up to the maximum N pieces in ascending order of the difference evaluation values di].  
	Shibuya does not disclose utilizing a usage history.
Abe discloses causing includes causing the notification device to provide notification of a print media type having the usage history information with a priority higher than a print media type not having the usage history information among the multiple candidates for print media types [history as shown in Figure 4 with media with a history having a higher priority ... the judgment logic is determined so as to give priority to the paper of high use frequency of the user based on the use history of the paper, the paper recognition accuracy is high, p0235-0237].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support notification of a print media type having the usage history information with a priority higher than a print media type not having the usage history information among the multiple candidates for print media types disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.

Regarding claim 3: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, wherein causing includes causing the notification device to provide notification of a print media type having the usage history information in a manner that allows the user to recognize priority order based on the usage history information among the multiple candidates for print media types [Registered papers having the score values in which the difference evaluation value di to the score values of the user's paper sheet is the threshold θd or less are extracted by up to the maximum N pieces in ascending order of the difference evaluation values di].  
	Shibuya does not disclose utilizing a usage history.
  Abe discloses causing includes causing the notification device to provide notification of a print media type having the usage history information in a manner that allows the user to recognize priority order based on the usage history information among the candidates for print media types [as shown in Figure 4, p0068-0070, p0088 & p0234].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support causing the notification device to provide notification of a print media type having the usage history information in a manner that allows the user to recognize priority order based on the usage history information among the candidates for print media types disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.

Regarding claim 4: Shibuya in view of Abe discloses the information processing apparatus according to claim 3.
	Shibuya does not disclose utilizing a usage history.
Abe discoses wherein causing includes causing the notification device to provide notification regarding the determined multiple candidates for print media types in the priority order in which a higher priority is given to print media type used more recently by the user based on the usage history information [the paper selected by the paper type selection unit is used in the use history of the paper and the determination logic of the type of the paper is determined based on the output from the media sensor and the use history and as shown in Figure 4 ... In FIG. 16, the past use history of the paper set in the printer 601 is created based on the number of times of use, but may be created by, for example, creating it from the number of times of use and the date and time of use or associating it with various other information such as the use interval, p0068-0070, p0088, p0173, p0194, p0215 & p0234-0237].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support causing the notification device to provide notification regarding the determined multiple candidates for print media types in the priority order in which a higher priority is given to print media type used more recently by the user based on the usage history information disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.

Regarding claim 5: Shibuya in view of Abe discloses the information processing apparatus according to claim 3, wherein determining the multiple candidates for print media types includes determining the priority order based on (i) an index value according to closeness between values of the reference characteristic of each of the plurality of print media types and the acquired characteristic indicated by the measurement result [Registered papers having the score values in which the difference evaluation value di to the score values of the user's paper sheet is the threshold θd or less are extracted by up to the maximum N pieces in ascending order of the difference evaluation values di] and (ii) an index value assigned to each print media type in the memorizing unit based on the usage history information related to a length of time that has passed since the last usage by the user of each print media type.  
	Shibuya does not disclose utilizing a usage history.
	Abe discloses wherein determining the multiple candidates for print media types includes determining the priority order based on an index value assigned to each print media type in the memorizing unit based on the usage history information related to a length of time that has passed since the last usage by the user of each print media type [the use history of the paper is created based on information such as the number of times the paper is used, time, date, date, and use interval, p0237].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support additionally determining the multiple candidates for print media types includes determining the priority order based on an index value assigned to each print media type in the memorizing unit based on the usage history information related to a length of time that has passed since the last usage by the user of each print media type disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.

Regarding claim 7: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, wherein, in a case where the print media type is determined by the user, receiving includesPage 3 of 19Amendment for Application No.: 16/748699Attorney Docket: 10191452US01 receiving from the user input of the information corresponding to the print media type to be used in the printing apparatus [When at least one registered paper has been extracted (Yes at Step S204), the display of the pull-down menu 21 for selection of a paper profile and the selection values are set to a registered paper [interpreted as a selection being made since image processing values are modified here] whose difference evaluation value di is the minimum value (if there is a plurality of registered papers whose difference evaluation value di is the minimum value].  

Regarding claim 9: Shibuya in view of Abe discloses the information processing apparatus according to claim 7, wherein, in a case where a print media type has a characteristic closest to the acquired characteristic indicated in the measurement result among print media types on which the one or more processors obtained a characteristic value as a reference value and is ranked highest in order in the usage history information, determining includes determining, in a case where the print media type is not determined by the user, that the closest characteristic print media type is set as the print media type to be used in the printing apparatus [selecting unit 13h selects a registered paper that belongs to the same group as that of the user's paper sheet, among the registered papers registered in the paper registration list 35, that is, selects a registered paper with the color reproduction characteristics closest to the characteristics of the colorimetric value acquired by the colorimetric-value acquiring unit 13e, from among the registered papers whose paper type is the same as that of the user's paper sheet, p0051].  

Regarding claim 10: Shibuya in view of Abe discloses the information processing apparatus according to claim 1.
Shibuya does not disclose wherein the usage history information includes information on print media types that have been set for printing by the printing apparatus.
Abe discloses wherein the usage history information includes information on print media types that have been set for printing by the printing apparatus [As a default, the following options are prepared: "plain paper, recycled paper, coated paper, matte paper, glossy paper, photographic paper, high-quality photographic paper, glossy film, OHP film, automatic" ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper, a paper of high frequency of use which the user normally uses is set in the printer 601. It is possible to automatically define a new criterion optimum for the sheet and to accurately discriminate the sheet as the sheet, p0076, p0090 & p0175].  
  It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support wherein the usage history information includes information on print media types that have been set for printing by the printing apparatus as disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.

Regarding claim 11: Shibuya in view of Abe discloses the information processing apparatus according to claim 10.
Shibuya does not disclose wherein the usage history information includes information on the set print media types that have been used for printing by the printing apparatus. 
Abe discloses wherein the usage history information includes information on the set print media types that have been used for printing by the printing apparatus [Reference numeral 614 denotes a sheet type determination table, which is referred to when the sheet type determination processing unit 612 determines a sheet. The value of this table can be updated. This table is used when the paper type determination processing unit 612 determines the paper type, and also, the reflection of the paper information registered in the paper type registration processing unit 613 is performed ... e.g. an actual output of reflected light beam and a defined area on a program will be described, for example, when "plain paper" made by Company A Company "A Company" is additionally registered as a non-prepared paper sheet ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper, a paper of high frequency of use which the user normally uses is set in the printer 601. It is possible to automatically define a new criterion optimum for the sheet and to accurately discriminate the sheet as the sheet, p0052, p0126 & p0175].  
 It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support wherein the usage history information includes information on the set print media types that have been used for printing by the printing apparatus as disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.

Regarding claim 12: Shibuya in view of Abe discloses the information processing apparatus according to claim 10
Shibuya does not disclose wherein the usage history information includes information on print media types that have been input.  
Abe discloses wherein the usage history information includes information on print media types that have been input [The paper registration area 727 includes a name input unit 711, a profile selection unit 712, a registration button 714, and a deletion button 715. The name input unit 711 is an editable text box for inputting a registration name of the paper when the paper is added, and can input an arbitrary text within a range of 128 characters of full angle... When the custom setting radio button 719 is selected, the detailed setting button 720 is enabled (highlighted), and when the detailed setting button 720 is clicked, a custom setting dialog as shown in FIG. 6 is displayed. This dialog allows the user to customize the print quality and reflects the settings at the time of printing. Reference numeral 721 denotes a paper feed method selection unit which is composed of a list box and can select a paper feed method ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper, a paper of high frequency of use which the user normally uses is set in the printer 601. It is possible to automatically define a new criterion optimum for the sheet and to accurately discriminate the sheet as the sheet, p0088, p0094 & p0175].
   It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support wherein the usage history information includes information on print media types that have been input as disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.

Regarding claim 13: Shibuya in view of Abe discloses the information processing apparatus according to claim 10.
Shibuya does not disclose wherein the usage history information indicates (i) the print media types that have been set for printing by the printing apparatus and (ii) order of closeness in time from when each print media type has been used.  
	Abe discloses wherein the usage history information indicates (i) the print media types that have been set for printing by the printing apparatus and (ii) order of closeness in time from when each print media type has been used [In FIG. 16, the past use history of the paper set in the printer 601 is created based on the number of times of use, but may be created by, for example, creating it from the number of times of use and the date and time of use or associating it with various other information such as the use interval, p0173, p0194, p0215 & p0237].
  It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Shibuya the support wherein the usage history information indicates (i) the print media types that have been set for printing by the printing apparatus and (ii) order of closeness in time from when each print media type has been used as disclosed by Abe because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job through recognition of frequently used paper is presented.
  
Regarding claim 14: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, wherein the measurement result acquired by the sensor includes at least one of a diffused reflection value, a specular reflection value, and a thickness value of the print medium [spectral colorimetric devices 97a and 97b are configured to perform colorimetry on the surface of the topmost paper sheet stacked in the paper feed stackers 94a and 94b by a request from the color image processing apparatus 41 to detect a spectral reflectance (spectral reflectance characteristics) and to return the detected value to the color image processing apparatus 41, p0031].  

Regarding claim 15: Shibuya in view of Abe discloses the information processing apparatus according to claim 14, wherein the sensor includes a light-emitting diode and a photodiode, and wherein the acquired measurement result is acquired by the light-emitting diode projecting light and by the photodiode receiving reflected light from the print medium [Connected also to the color image processing apparatus 41 is a color measuring unit 12 used for calibration and measurement of color reproduction characteristics for the image forming apparatus 42. A spectral colorimetric device is used as the color measuring unit 12, however, a txistimulus-value direct-reading color measuring device can be substituted in a simpler configuration, p0028].  
	Shibuya does not disclose the measuring unit’s configuration.
	Abe discloses wherein the sensor includes a light-emitting diode and a photodiode, and wherein the acquired measurement result is acquired by the light-emitting diode projecting light and by the photodiode receiving reflected light from the print medium [a means for optically detecting reflected light (specular reflected light and diffuse reflected light) of a specific light irradiated onto a sheet ... in an example of this embodiment, light is irradiated onto a surface of a recording medium 600 using an LED, and the reflected light (specular reflected light and diffuse reflected light) is collected using an optical sensor, and the intensity is used for determining the intensity based on a signal subjected to photoelectric conversion processing, p0037 & p0119].  
	Hence, the prior art includes each element claimed although not necessariliy in a single prior art reference with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  
In combination Shibuya performs the same function of measuring the spectral characteristics of a media.  Abe performs the same function of measuring the spectral characteristics of a media.
The results of the combination would have been predictable and resulted in modifying the invention of Shibuya to support the LED/photodiode as disclosed by Abe.  It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have combined the elements as claimed by known methods and that in combination, each element merely performs the same function as it does separately to provide the measurement in a manner most suited to the design of the system.

Regarding claim 16: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, wherein causing includes causing the notification device to provide notification of a name of a print media type [When at least one registered paper has been extracted (Yes at Step S204), the display of the pull-down menu 21 for selection of a paper profile and the selection values are set to a registered paper [interpreted as a selection being made since image processing values are modified here] whose difference evaluation value di is the minimum value (if there is a plurality of registered papers whose difference evaluation value di is the minimum value, p0097].  

Regarding claim 17: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, wherein causing includes causing the notification device to provide notification to the user of information indicating a print media type [When at least one registered paper has been extracted (Yes at Step S204), the display of the pull-down menu 21 for selection of a paper profile and the selection values are set to a registered paper [interpreted as a selection being made since image processing values are modified here] whose difference evaluation value di is the minimum value (if there is a plurality of registered papers whose difference evaluation value di is the minimum value, p0097].  

Regarding claim 18: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, further comprising: a printing mechanism configured to print an image on the print medium; and a conveyance unit having a motor and configured to convey the print medium to a position at which printing is performed on the print medium by driving the motor, Page 5 of 19Amendment for Application No.: 16/748699Attorney Docket: 10191452US01wherein the printing mechanism performs printing on the print medium in a case, where the print medium is conveyed by the motor of the conveyance unit to a position at which the printing mechanism is able to perform printing [toner images formed by the imaging units 90c, 90m, 90y, and 90k are superimposed on each other on an intermediate transfer belt 91 rotating in an arrow-indicated direction of Fig. 2, and color toner images are thereby formed on the intermediate transfer belt 91 ... paper sheets being a printing target are stacked in paper feed stackers (medium containers) 94a and 94b, are picked up one by one from one of the paper feed stackers selected by the color image processing apparatus 41, and the picked up paper sheet is conveyed along a paper conveying path 96. The toner images formed on the intermediate transfer belt 91 are transferred, when teaching the position of the transfer roller unit 92, to the paper sheet conveyed along the paper conveying path 96 by a transfer roller unit 92, and are then heated and fixed by a fixing device 93. The paper sheet on which fixing of the toner images are completed is ejected to a paper ejection stacker 95, p0029-0030 – the Examiner notes that Shibuya does not explicitly disclose a motor, however, for the various disclosed mechanical functions to operate a motor of some type would necessarily be present].  

Regarding claim 20: the method herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.

Regarding claim 21: the method herein has been executed or performed by the apparatus of claim 2 and is therefore likewise rejected.

Regarding claim 22: the method herein has been executed or performed by the apparatus of claim 3 and is therefore likewise rejected.

Regarding claim 23: the method herein has been executed or performed by the apparatus of claim 4 and is therefore likewise rejected.

Regarding claim 24: Shibuya in view of Abe discloses the method according to claim 20, further comprising setting a parameter to be used for printing in the printing apparatus, based on the one print media type indicated in the received input information [When at least one registered paper has been extracted (Yes at Step S204), the display of the pull-down menu 21 for selection of a paper profile and the selection values are set to a registered paper [interpreted as a selection being made since image processing values are modified here] whose difference evaluation value di is the minimum value (if there is a plurality of registered papers whose difference evaluation value di is the minimum value, p0097].  

Regarding claim 26: the method herein has been executed or performed by the apparatus of claim 10 and is therefore likewise rejected.

Regarding claim 27: the method herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.
  
Regarding claim 31: Shibuya in view of Abe discloses the information processing apparatus according to claim 1, wherein, in a case where determining includes determining absence of candidates for print media types, causing includes causing the notification device to provide notification of information indicating categories broadly classified into print media types that include at least one of the following: glossy paper, plain paper, coated paper, film sheet, and special paper [Previously registered in an entry of the paper profile DB 15 is a paper profile corresponding to reference paper (which is a standard paper whose information is stored in the standard registration area 36 in the paper registration list 35 of Fig. 4) that represents a paper group supported by the image forming apparatus 42. Such a paper group is roughly classified into gloss paper, matte paper, and plain paper, p0043].  

Regarding claim 33: the method herein has been performed or executed by the apparatus of claim 1 and is therefore likewise rejected.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (EP 2487893) in view of Abe et al. (JP Pub 2005-070877) and in further view of Hayashi et al., (US PgPub 20040246290).
Regarding claim 19: Shibuya in view of Abe discloses the information processing apparatus according to claim 18.
Shibuya discloses an imaging system measures the characteristic of the print medium in a case where the print medium is conveyed by the motor of the conveyance unit to a position at which the sensor is able to measure the characteristic of the conveyed print medium [42 of Figure 2 with a spectral colorimetric device, p0044] and Abe discloses an imaging system measures the characteristic of the print medium in a case where the print medium is conveyed by the motor of the conveyance unit to a position at which the sensor is able to measure the characteristic of the conveyed print medium [an inkjet color printer (printer) for forming an image with an optical sensor, p0032, p0037, p0043 & p0119].  
However, neither Shibuya nor Abe explicitly disclose a configuration comprising a carriage on which the printing mechanism is mounted and configured to be movable, wherein the sensor is mounted on the carriage.  
Hayashi discloses in a related printing system from the same field of endeavor [Abstract] comprising a carriage on which the printing mechanism is mounted and configured to be movable, wherein the sensor is mounted on the carriage and measures the characteristic of the print medium in a case where the print medium is conveyed by the motor of the conveyance unit to a position at which the sensor is able to measure the characteristic of the conveyed print medium [an image forming apparatus which can control reciprocation of a carriage and paper feed in a highly accurate manner and form an image of high quality even when paper skews or paper of a different type from that of the paper set is supplied. An ink jet printer (1) provided with motion sensor (70) in a carriage (31) determines the type of paper (P) by using a paper position signal output by the motion sensor (70) and changes printing conditions in accordance with the type of paper. Also, the ink jet printer (1) calculates a moving amount of the carriage (31), a feed amount and a deviation amount of the paper (P), and controls the reciprocation of the carriage (31) and the feeding of the paper (P) based on calculated values, Abstract].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Shibuya in view of Abe the ink jet printer configuration including a carriage on which the printing mechanism is mounted and configured to be movable, wherein the sensor is mounted on the carriage and measures the characteristic of the print medium in a case where the print medium is conveyed by the motor of the conveyance unit to a position at which the sensor is able to measure the characteristic of the conveyed print medium as disclosed by Hayashi because it would provide the structural means to realize the various functions of the printer in order to provide a rendered image.

Allowable Subject Matter
Claims 8, 25, 30, 32 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 8: “... causing the notification device to provide notification of information indicating the plurality of print media types and, in a case where an operation is not received within a predetermined period of time after the notification device provides the notification of the information indicating the determined multiple candidates for print media types and where a length of the predetermined period of time results in reducing a workload of the user for selecting a print media type, determining includes determining that a print media type ranked highest in the notification of the information indicating the plurality of print media types is set as the print media type to be used in the printing apparatus.  
Claims 25 and 30 are similarly cites as claim 8 above.
Claim 32: “... causing the notification device to provide notification of only a print media type having the usage history information among the multiple candidates for print media types.”
Claim 34: “... determining candidates for print media types (A) first based on one of (i) a thickness value of the print medium acquired from the acquired measurement result, and then (ii) a diffused reflection value and a specular reflection value from the acquired measurement result, and then based on the other of (i) the thickness value of the print medium, and then (ii) the diffused reflection value and the specular reflection value, and then (B) based on the usage history information by applying the usage history information to a determined result of (A).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsujimoto, JP 2004-122766, discloses a system that sets the printing conditions according to the determined paper type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672